943 So. 2d 499 (2006)
Brenda M. GOMEZ
v.
OUR LADY OF THE LAKE REGIONAL MEDICAL CENTER.
No. 2005 CA 1916.
Court of Appeal of Louisiana, First Circuit.
September 15, 2006.
Denise A. Vinet, Baton Rouge, for Plaintiff/Appellant, Brenda M. Gomez.
Anthony P. Palermo, Matthew P. Bonham, Baton Rouge, for Defendant/Appellee, Our Lady of the Lake Regional Medical Center.
Before: CARTER, C.J., WHIPPLE and McDONALD, JJ.
CARTER, C.J.
Brenda Gomez, the claimant in this workers' compensation proceeding, appeals a judgment sustaining a peremptory exception raising the objection of prescription and dismissing her claim for workers' compensation benefits. There is no dispute that Gomez's claim was prescribed on its face. The Workers' Compensation Judge (WCJ) found that Gomez did not prove that prescription was suspended or interrupted. Gomez appeals, contending the WCJ erred in this finding.
After thoroughly reviewing the record herein, we cannot say that the WCJ was clearly wrong in finding that Gomez did not meet her burden of proving that prescription was interrupted or suspended. Specifically, the record does not establish that Gomez was paid wages in lieu of compensation benefits or that she was lulled into a false sense of security. A reasonable factual basis exists for the WCJ's ruling; therefore, his findings cannot be manifestly erroneous.
The judgment of the Office of Workers' Compensation is affirmed in accordance with URCA Rule 2-16.1B. Costs of this appeal are assessed to Brenda Gomez.
AFFIRMED.